 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     DEBORAH ANNE FREDERICKS,
11                                                       Case No.: 2:19-cv-00778-JAD-NJK
            Plaintiff(s),
12                                                                      Order
     v.
13                                                                 [Docket No. 19]
     TRAVELERS CASUALTY INSURANCE
14   COMPANY OF AMERICA,
15          Defendant(s).
16        Pending before the Court is a motion to reopen discovery. Docket No. 19. The Court
17 hereby SETS a hearing on that motion for 3:00 p.m. on January 2, 2020.
18        In addition, the motion and the exhibits thereto exceed 50 pages. As such, a courtesy copy
19 must be submitted to the undersigned’s box in the Clerk’s Office by noon on December 23, 2020.
20 See Local Rule IC 2-2(g).
21        IT IS SO ORDERED.
22        Dated: December 20, 2019
23                                                            ______________________________
                                                              Nancy J. Koppe
24                                                            United States Magistrate Judge
25
26
27
28

                                                  1
